209 F.3d 1005 (7th Cir. 2000)
Eyrle S. HILTON, IV,    Plaintiff-Appellant,v.CITY OF WHEELING, et al.,    Defendants-Appellees.
No. 99-3727
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 27, 2000Decided April 20, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 860--Charles P. Kocoras, Judge.
Before Posner, Chief Judge, and Flaum and Williams,  Circuit Judges.
Posner, Chief Judge.


1
Eyrle Stuart Hilton, IV  sued the Village of Wheeling (a Chicago suburb)  and members of its police force (plus two social  workers employed by the Village) for injunctive  relief and damages, alleging violations of his  constitutional rights to petition the government  for redress of grievances and to enjoy the equal  protection of the laws. 42 U.S.C. sec. 1983. The  district court granted summary judgment for the  defendants.


2
For the last seven years Hilton and his  neighbors in an apartment complex in a blue-  collar district of Wheeling have been locked in a  feud that began when Hilton was seen beating a  Rottweiler puppy (appropriately named "Rommel")  with what a neighbor who called the police  described as a baseball bat, though Hilton claims  that it was merely a rawhide chew stick. When the  police arrived he explained that he had broken  his arm (Hilton's arm, not the dog's) beating  Rommel the previous evening. Hilton was cited for  cruelty to animals and fined $500. The subsequent  history of Rommel is interesting, though perhaps  not strictly germane. Hilton tired of Rommel,  took him to a veterinarian, and told the  veterinarian to kill the dog. The vet refused,  saying that the dog was healthy (Hilton's savage  beatings had failed to injure Rommel) and that he  wanted to put him up for adoption. Hilton agreed,  but later decided he wanted Rommel back, and when  he could not get him back protested at an open  hearing of the Wheeling village council, dragging  the empty leash behind him to punctuate his plea.


3
Since the initial contretemps with his neighbors  over Rommel, Hilton has been cited or arrested  some fifteen times by the Wheeling police on  neighbors' complaints for such transgressions as  disorderly conduct, battery, and violating noise  ordinances by yelling or by playing his stereo  too loud. Hilton does not deny that there was  probable cause for each of these arrests or  citations. His argument rather is that the police  have not been evenhanded in arbitrating, as it  were, his feud with his neighbors. He has  complained to the police about them many times.  One neighbor, he complained, had kicked and  broken his door. Another had thrown a rock at his  house. Others had made loud noise. One called him  an "idiot" in front of a police officer, which he  describes as "verbal harassment." And so on. The  police responded to all these complaints--they  have responded some eighty times over the past  seven years to complaints arising out of the  feud. But only once have they taken any action  against a neighbor complained of by Hilton. That  was when he complained to them that a neighbor's  dog was barking loudly--and the police cited him  for disorderly conduct as well as the neighbor. They have enforced the law one-sidedly.


4
The right to petition the government for redress  of grievances is found in the First Amendment to  the Constitution but has been held to be  enforceable against the states by virtue of the  due process clause of the Fourteenth Amendment.  Edwards v. South Carolina, 372 U.S. 229, 235  (1963); Grossbaum v. Indianapolis-Marion County  Building Authority, 100 F.3d 1287, 1294 n. 5 (7th  Cir. 1996). The right (on which see McDonald v.  Smith, 472 U.S. 479, 482-85 (1985)) has never  been understood to be a right to police  assistance, or for that matter to any  governmental assistance, services, or largesse.  As the Supreme Court held in DeShaney v.  Winnebago County Dept. of Social Services, 489 U.S. 189, 195-97 (1989), and we have repeated  many times, the Constitution, insofar as it  creates or protects liberties, is (with  immaterial exceptions) a charter of negative  liberties. River Park, Inc. v. City of Highland  Park, 23 F.3d 164, 166 (7th Cir. 1994); K.H.  Through Murphy v. Morgan, 914 F.2d 846, 848-49  (7th Cir. 1990); Jackson v. City of Joliet, 715 F.2d 1200, 1203-04 (7th Cir. 1983); Bowers v.  DeVito, 686 F.2d 616, 618 (7th Cir. 1982); Pinder  v. Johnson, 54 F.3d 1169, 1174 (4th Cir. 1995)  (en banc); Alston v. Redman, 34 F.3d 1237, 1247  (3d Cir. 1994); David P. Currie, "Positive and  Negative Constitutional Rights," 53 U. Chi. L.  Rev. 864 (1986). It creates areas in which the  government has to let people alone; it does not  entitle them to demand services, such as police  protection.


5
The reasons are historical, Jackson v. City of  Joliet, supra, 715 F.2d at 1203, but also  practical: it is not a feasible undertaking for  the federal courts to direct the allocation of  public resources to particular public services.  So while the government may not interfere with  the right to petition, California Motor Transport  Co. v. Trucking Unlimited, 404 U.S. 508, 510  (1972); Harrell v. Cook, 169 F.3d 428, 432 (7th  Cir. 1999); Vasquez v. Hernandez, 60 F.3d 325,  328 (7th Cir. 1995), it need not grant the  petition, no matter how meritorious it is. Cf.  Linda R.S. v. Richard D., 410 U.S. 614 (1973).  Nor, by the way, does the right to petition for  redress of grievances imply a duty of the  government to make every government employee a  petition receiver. Although we cannot find a case  on the point (there are few cases construing the  right-to-petition clause), we think it plain that  the right is merely a right to petition the  appropriate government entity, in this case the  local prosecutor rather than the police on the  beat. We point this out to remind Mr. Hilton that  he may have other avenues of redress.


6
A complaint of unequal police protection in  violation of the equal protection clause is less  easily disposed of. On the one hand, the clause,  concerned as it is with equal treatment rather  than with establishing entitlements to some  minimum of government services, does not entitle  a person to adequate, or indeed to any, police  protection. On the other hand, selective  withdrawal of police protection, as when the  Southern states during the Reconstruction era  refused to give police protection to their black  citizens, is the prototypical denial of equal  protection. Slaughter-House Cases, 83 U.S. (16  Wall.) 36, 70 (1873); David P. Currie, The  Constitution in the Supreme Court: The First  Hundred Years 349 (1985). Hilton, and so far as  appears his neighbors, are all white; there is no  suggestion that he is being discriminated against  because of his race, religion, gender, or some  other attribute that defines a group  traditionally protected by the equal protection  clause. But now that the Supreme Court has  affirmed our decision in Olech v. Village of  Willowbrook, 160 F.3d 386 (7th Cir. 1998), aff'd,  120 S. Ct. 1073 (2000) (per curiam), we know that  a person doesn't have to be a member of a  protected group to invoke the clause. If the  police decided to withdraw all protection from  Hilton out of sheer malice, or because they had  been bribed by his neighbors, he would state a  claim under Olech. See also Esmail v. Macrane, 53 F.3d 176 (7th Cir. 1995), and other cases cited  at 160 F.3d 387; Forseth v. Village of Sussex,  199 F.3d 363, 371 (7th Cir. 2000); Levenstein v.  Salafsky, 164 F.3d 345, 352 (7th Cir. 1998); cf.  Friedrich Duerrenmatt, The Visit. But there is no  suggestion of this. For reasons that Hilton has  not attempted to discover, the police exercised  the broad discretion that custom gives them in  enforcing minor public nuisance laws, in favor of  the neighbors. For all we know, they did so  simply because the neighbors were always in the  right and Hilton always in the wrong. But maybe  not; maybe the Wheeling police are inept, or have  been deceived by the neighbors. It doesn't  matter; what matters is the absence of evidence  of an improper motive.


7
The role of motive is left unclear by the  Supreme Court's decision. On the one hand the  Court recited the standard formula that the equal  protection clause forbids intentional differences  in treatment for which there is no rational  basis. On the other hand it said that the claim  that the difference in treatment was "irrational  and wholly arbitrary" (emphasis added) was  sufficient and that the Court was not reaching  our "alternative theory of 'subjective ill will.'" 120 S. Ct. at 1075. If a merely unexplained  difference in police treatment of similar  complaints made by different people established a  prima facie case of denial of equal protection of  the laws, the federal courts would be drawn deep  into the local enforcement of petty state and  local laws. Repeating what we said in our opinion  in Olech, and Justice Breyer in his concurring  opinion in the Supreme Court, 120 S. Ct. at 1075,  we gloss "no rational basis" in the unusual  setting of "class of one" equal protection cases  to mean that to make out a prima facie case the  plaintiff must present evidence that the  defendant deliberately sought to deprive him of  the equal protection of the laws for reasons of a  personal nature unrelated to the duties of the  defendant's position. We described the class of  equal protection cases illustrated by Olech as  "vindictive action" cases and said that they  require "proof that the cause of the differential  treatment of which the plaintiff complains was a  totally illegitimate animus toward the plaintiff  by the defendant." 160 F.3d at 388. No evidence  of such an animus was presented in this case.


8
Amplifying our earlier point about other  remedies, we note that if the neighbors have  committed torts against Hilton, he has civil  remedies under state law. He has no remedy under  the U.S. Constitution.


9
Affirmed.